Order, Supreme Court, New York County (Louis York, J.), entered August 15, 2002, which denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The motion court, in denying plaintiffs motion for summary judgment, inter alia, declaring that he is a one-third owner of a grocery store and the building in which the store is located, properly determined that based on the parties’ sharply divergent presentations of the facts, there were triable issues of fact as to whether plaintiff furnished consideration for his *164claimed one-third ownership interests (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The motion court also correctly determined that there were questions of fact as to whether an agreement between the parties regarding plaintiffs claimed ownership interests had been fraudulently induced by plaintiff. Defendants’ affirmative defenses alleged fraud by plaintiff in sufficient detail to satisfy the specificity requirements of CPLR 3016 (b). Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.